—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Milano, J.), dated September 25, 2000, which denied his motion to vacate an order of the same court dated April 4, 2000, which dismissed the complaint upon his failure to file a note of issue.
Ordered that the order is affirmed, with costs.
The plaintiff did not demonstrate a reasonable excuse for his failure to file a note of issue and the existence of a meritorious cause of action. Therefore, the Supreme Court properly denied his motion to vacate a prior order of the same court which dismissed the complaint (see, Flomenhaft v Baron, 281 AD2d 289). O’Brien, J. P., S. Miller, McGinity, Schmidt and Townes, JJ., concur.